DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112, 2nd rejections of claim 3 and 9, applicant’s amendments have resolved the issues with the improper Markush group wording.  Therefore, the 112, 2nd rejections are withdrawn.  
Regarding the 103 rejection of Putnam in view of Parker, applicant's arguments have been fully considered but they are not persuasive.  Specifically, applicant argues that substituting the tool holder of Putnam for the tool grip taught by Parker would not be obvious, as the results of this substitution are not predictable, specifically the grip taught by Parker “is directed to a completely different purpose” than that of Putnam.  While the examiner contends that the intended use or application of the grip taught by Parker is different than that of Putnam, however this in no way makes this substitution unpredictable.  As pointed out by applicant, the clamp/tool holder taught by Putnam holds and stabilizes the tool inserted therein, while also accommodating different sized tools.  The examiner maintains that it is clear from Parker that the grip disclosed would provide the same function/purpose, i.e. securely hold the tool relative to the grip.  In fact, the examiner previously pointed out, in the Non-Final rejection, an explicit teaching of Parker that discloses “it should be understood that the insert should not be limited to a spongy type material, but rather any material that is capable of contracting and/or resistant enough to accommodate the shape of the catheter shaft, but has enough substance to hold the catheter shaft in place.”  Furthermore, Parker explicitly teaches “the catheter grip is secured to the electrophysiology catheter shaft with pressure from a receiving portion attached to a threaded cap, wherein the threaded cap rotates about the threads of the receiving portion, thereby securing the catheter shaft in place” (Par 0004) and “As another example, a tab positioned on the first arm; and a notch positioned on the second arm, wherein in the closed position the tab connects with the notch to securely lock the catheter grip in place” (Par 0006). There are numerous other mentions of the shaft being secured to the grip throughout the Parker reference, therefore making it clear that the grip and tool are securely coupled together.  This is further supported by the plain and normal meaning of grip: “take and keep a firm hold of; grasp tightly.”  All of applicant’s arguments are related to the intended use of the Parker grip after it is attached to the catheter, i.e. how it used by the doctor/physician once placed on the catheter, but applicant seemingly ignores the fact that Parker explicitly teaches the function/purpose of the grip is to secure the catheter in place… Which is the exact same purpose/function of the tool clamp taught by Putnam.  When considering the Parker reference, especially the specific citations provided above, it is the examiner’s position that a POSITA would recognize that both the clamp taught by Putnam and the grip taught by Parker serve the same mechanical purpose of holding/securing a tool/instrument/catheter in place.  What the user does afterwards once the grip/clamp is in place, is seemingly not relevant to the factual inquiry of whether or not the results would be predictable.  It is abundantly clear that both the grip and clamp achieve the same/similar function/purpose of securely holding a tool/instrument in place. 
While the intended use of Parker’s grip after it is secured to the tool/catheter is different from Parker’s use of the tool holder/clamp, a POSITA would readily recognize that the function of securing the tool to the grip/clamp is the exact same. Therefore, the examiner maintains that the substitution of Putnam’s tool clamp for Parker’s tool grip would be predictable as both would clearly function to secure the tool in place, such that it does not move relative to the tool holder.  Therefore, the examiner is maintaining the previous prior art rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,441,042 to Putman in view of US 2017/0238829 to Parker.
[Claims 1 and 3] Putman discloses a surgical method, comprising: inserting an elongate shaft of a surgical tool (14/14a, Fig. 12) into an opening of a tool holder mount (aperture 206 of clamp 116; Figs. 8 and 10) on a distal end of a surgical robotic arm (18, Fig. 4), the tool holder mount being positioned adjacent to a tissue surface without extending into tissue (It is clear from Figs. 1-4 and 12, as well as the specification as a whole, that the surgical instrument 14a extends into tissue, not the tool holder, i.e. the only portion of the device inserted into tissue is the insertion probe 14a, while the tool holder remains outside and adjacent to the tissue) the opening dynamically adapting in size to have an inner diameter that substantially corresponds to an outer diameter of the elongate shaft (“The clamp 116 has an aperture 206 adjustable by screw clamp 107 for accommodating a wide range of endoscope sizes/diameters.”; Col 10, lines 38-60) such that the tool holder resists angular forces applied to the elongate shaft to minimize a bending load applied to the shaft (the clamp’s disclosed purpose is “for holding and stabilizing a surgical instrument such as an endoscope during a surgical procedure, which is quickly and easily adjustable over a wide range of stable support positions”; Col 3, lines 41-59.  The examiner contends based on this, the clamp at least partially resists angular forces applied to the elongate shaft to minimize a bending load applied to the shaft, specifically when the clamp is completely tightened around the shaft.  Specifically, this is an inherent/implicit effect of holding a stabilizing a surgical tool).
Putnam fails to disclose “the tool holder mount comprising an outer portion having a fixed diameter and at least one inner biasing member on an interior surface of the outer portion… the opening dynamically adapting in size via the at least one inner biasing member”.  In the same field of endeavor, Parker discloses a tool holder (Fig. 1A and 3) comprising an outer portion having a fixed diameter and at least one inner biasing member (spongy insert) on an interior surface (120 and 140) of the outer portion and an opening dynamically adapting in size via the at least one inner biasing member (Par 0028; “It should be understood that the insert should not be limited to a spongy type material, but rather any material that is capable of contracting and/or resistant enough to accommodate the shape of the catheter shaft, but has enough substance to hold the catheter shaft in place.”; See also Pars 0004, 0006 and other mentions of “secure” within Parker).  Specifically, opening/closing the tool holder via hinge does not change the outer diameter and therefore it is fixed.  In a different interpretation, the outer diameter of the holder is fixed via locking mechanism (142 and 116; Par 0019). The spongy insert made of silicone, rubber, etc. is interpreted as an elastomeric squeeze fit material.   Therefore, it would have been obvious to one of ordinary skill in the art to substitute the adjustable clamp taught by Putnam for the elastomeric squeeze fit material taught by Parker to achieve predictable results, specifically to accommodate/receive surgical instruments of different diameters as well as holding, stabilizing and/or securing the instrument, i.e. restrict or limit the movement of an instrument inserted therethrough, as taught by Parker (See Pars 0004, 0006 and 0028 of Parker, which discusses the grip functioning to secure and hold the tool in place, as cited above). 
[Claims 2 and 5] The examiner contends that the spongy insert taught by Parker is structurally equivalent to the elastomeric squeeze fit material and functions in the same manner, i.e. bias the elongate shaft toward a center, resist angular forces, and move radially. (Par 0028 of Putnam)
[Claim 6] The examiner contends that the carrier arm of Putnam includes at least the extension arm (90), tubular housing (94), tubular extension arm (100) and collar (108), as best seen in Fig. 6.  Furthermore, as seen in Figs. 6, 10 and 12, the tool holder (clamp 116) is mounted on a distal of the carrier arm, specifically at collar 108.  The proximal end of the carrier arm includes a tool driver having a plurality of motors for driving a tool. Putman discloses a motor located in each of support section 22 and housing 94 for “fine adjustment of the instrument position” (Col 7, lines 13-39).  The examiner considers elements 22 and 94 to be located at the proximal end of the carrier arm.  In the same sense that applicant’s tool driver (129) is mounted on carrier (130), the tool-driving motors taught by Putman are located within or mounted to the proximal end of the carrier arm. 
However, if applicant disagrees, the examiner contends that this is nothing more than a rearrangement of parts, specifically rearranging all the motors of Putman to be within the carrier arm, specifically at the proximal end of the carrier arm.  Therefore, it would be obvious to one of ordinary skill in the art to include the tool driver taught by Putman at the proximal end of the carrier arm, as a matter of design choice; See MPEP 2144.04. 
 [Claims 8-10] Putnam discloses a surgical method, comprising: inserting an elongate shaft of a surgical tool (14/14a, Fig. 12) into an opening of a tool holder mount (aperture 206 of clamp 116; Figs. 8 and 10) on a distal end of a surgical robotic arm (18, Fig. 4), the tool holder mount comprising an inner portion configured to provide force on the elongate shaft along at least two axes (it’s clear that force is applied around the entire circumference of the tool 14, Fig. 12; this is interpreted as at least two axes), the tool holder being positioned adjacent to a tissue surface without extending into tissue (It is clear from Figs. 1-4 and 12, as well as the specification as a whole, that the surgical instrument 14a extends into tissue, not the tool holder, i.e. the only portion of the device inserted into tissue is the insertion probe 14a, while the tool holder remains outside and adjacent to the tissue), the opening dynamically adapting in size via the inner diameter to have an inner diameter that substantially corresponds to an outer dimeter of the elongate shaft (“The clamp 116 has an aperture 206 adjustable by screw clamp 107 for accommodating a wide range of endoscope sizes/diameters.”; Col 10, lines 38-60) such that the tool holder resists angular forces applied to the elongate shaft (the clamp’s disclosed purpose is “for holding and stabilizing a surgical instrument such as an endoscope during a surgical procedure, which is quickly and easily adjustable over a wide range of stable support positions”; Col 3, lines 41-59.  The examiner contends based on this, the clamp at least partially resists angular forces applied to the elongate shaft to minimize a bending load applied to the shaft, specifically when the clamp is completely tightened around the shaft.  Specifically, this is an inherent/implicit effect of holding a stabilizing a surgical tool).
Putnam fails to disclose “the tool holder comprising an outer portion having a fixed diameter and at least one inner biasing member on an interior surface of the outer portion… the opening dynamically adapting in size via the at least one inner biasing member”.  In the same field of endeavor, Parker discloses a tool holder (Fig. 1A and 3) comprising an outer portion having a fixed diameter and at least one inner biasing member (spongy insert) on an interior surface (120 and 140) of the outer portion and an opening dynamically adapting in size via the at least one inner biasing member (Par 0028; “It should be understood that the insert should not be limited to a spongy type material, but rather any material that is capable of contracting and/or resistant enough to accommodate the shape of the catheter shaft, but has enough substance to hold the catheter shaft in place.”).  Specifically, opening/closing the tool holder via hinge does not change the outer diameter and therefore it is fixed.  In a different interpretation, the outer diameter of the holder is fixed via locking mechanism (142 and 116; Par 0019). The spongy insert made of silicone, rubber, etc. is interpreted as an elastomeric squeeze fit material.   Therefore, it would have been obvious to one of ordinary skill in the art to substitute the adjustable clamp taught by Putnam for the elastomeric squeeze fit material taught by Parker to achieve predictable results, specifically to accommodate/receive surgical instruments of different diameters as well as holding and stabilizing effect the instrument, i.e. restrict or limit the movement of an instrument inserted therethrough. 
[Claim 11] Putnam discloses “a spongy insert may be positioned within and around first diameter 140 and second diameter 120” (Par 0028). Clearly, these have to be two separate inserts, one for each diameter, as a single insert would prevent the hinge from opening.  The examiner interprets this as two, i.e. a plurality, of members evenly spaced around the inner portion to center the surgical tool inserted therein.  If applicant disagrees, this is considered an obvious duplication of parts.  Specifically, the same purpose is achieved with a single insert within the diameter as multiple inserts distributed evenly within the diameter, and either option would be an obvious design/engineering choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0168587 to Karsak (Par 0024; Figs 2-3, clamp 9 with jaws 9a and 9b)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792